Citation Nr: 0823316	
Decision Date: 07/15/08    Archive Date: 07/23/08

DOCKET NO.  06-16 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for migraines, claimed 
as right-sided headaches, to include as due to an undiagnosed 
illness.

2.  Entitlement to service connection for right hand tremors, 
to include as due to an undiagnosed illness.

3.  Entitlement to service connection for left-sided 
numbness, to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1989 to June 
1992.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a July 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO) which denied service connection for 
migraines, right hand tremors, and left-sided numbness.    


FINDINGS OF FACT

1.  The veteran served in the Southwest Asia Theater of 
operations during the Persian Gulf War.

2.  Migraines, claimed as right sided headaches, are not 
etiologically related to active service.  

3.  Right hand tremors are not etiologically related to 
active service.

4.  Left-sided numbness is not etiologically related to 
active service.

	
CONCLUSIONS OF LAW

1.  Migraines claimed as right sided headaches, to include as 
due to an undiagnosed illness, were not incurred in or 
aggravated by active service, nor may it be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1110, 1117, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.317 (2007).

2.  Right hand tremors, to include as due to an undiagnosed 
illness, were not incurred in or aggravated by active 
service, nor may it be presumed to have been so incurred. 38 
U.S.C.A. §§ 1110, 1117, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2007).

3.  Left-sided numbness, to include as due to an undiagnosed 
illness, was not incurred in or aggravated by active service, 
nor may it be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1110, 1117, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA has met all statutory and regulatory 
VCAA notice and duty to assist requirements.  See 38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In a March 2005 letter, VA informed the veteran of the 
evidence necessary to substantiate his claims, evidence VA 
would reasonably seek to obtain, and information and evidence 
for which the veteran was responsible.  VA also asked the 
veteran to provide any evidence that pertains to his claim.  

An October 2007 letter provided the veteran with notice of 
the type of evidence necessary to establish a disability 
rating and effective date.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  This notice was not received prior 
to the initial rating decision.  Despite the inadequate 
timing of this notice, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As the 
Board concludes below that the preponderance of the evidence 
is against the veteran's claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  There 
is no indication that any notice deficiency reasonably 
affects the outcome of this case.  Thus, the Board finds that 
any failure is harmless error.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006). 

The veteran's service medical records, VA treatment records, 
and a VA examination have been associated with the claims 
file.  VA has provided the veteran with every opportunity to 
submit evidence and arguments in support of his claim, and to 
respond to VA notices.  The veteran and his representative 
have not made the Board aware of any additional evidence that 
needs to be obtained prior to appellate review.  The record 
is complete and the case is ready for review.

B.  Law and Analysis

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein. 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2007).  Service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2007).  
In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Pursuant to 38 C.F.R. § 3.317, except as provided otherwise, 
VA shall pay compensation to a Persian Gulf veteran who 
exhibits "objective indications of chronic disability 
resulting from an illness or combination of illnesses" 
manifested by one or more signs or symptoms provided that 
such disability (i) became manifest either during active duty 
in the Southwest Asia theater of operations during the Gulf 
War, or to a compensable degree no later than December 31, 
2011, and (ii) by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).  
A Persian Gulf Veteran is a veteran who served on active 
military, naval, or air service in the Southwest Asia Theater 
of operations during the Persian Gulf War.  38 C.F.R. § 
3.317(d).

"Objective indications of chronic disability" include both 
signs, in the medical sense of objective evidence perceptible 
to a physician, and other, non-medical, indicators that are 
capable of independent verification. To fulfill the 
requirement of chronicity, the illness must have persisted 
for a period of six months. 38 C.F.R. § 3.317(a)(2), (3).

Signs or symptoms that may be manifestations of undiagnosed 
illness include, but are not limited to, the following: (1) 
fatigue; (2) signs or symptoms involving skin; (3) headache; 
(4) muscle pain; (5) joint pain; (6) neurologic signs or 
symptoms; (7) neuropsychological signs or symptoms; (8) signs 
or symptoms involving the respiratory system (upper or 
lower); (9) sleep disturbances; (10) gastrointestinal signs 
or symptoms; (11) cardiovascular signs or symptoms; (12) 
abnormal weight loss; and (13) menstrual disorders.  See 38 
C.F.R. § 3.317(b).

Compensation shall not be paid under this section if: (1) 
there is affirmative evidence that an undiagnosed illness was 
not incurred during active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; (2) if there is affirmative evidence that an 
undiagnosed illness was caused by a supervening condition or 
event that occurred between the veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness; or (3) if there is affirmative evidence that the 
illness is the result of the veteran's own willful misconduct 
or the abuse of alcohol or drugs. 38 C.F.R. § 3.317(c).

Effective on March 1, 2002, the term "chronic disability" was 
revised to "qualifying chronic disability," to include (a) an 
undiagnosed illness, (b) a medically unexplained chronic 
multi-symptom illness (such as chronic fatigue syndrome, 
fibromyalgia, and irritable bowel syndrome) defined by a 
cluster of signs or symptoms, or (c) any diagnosed illness 
that the Secretary determines, in regulations, warrants a 
presumption of service connection.  38 U.S.C.A. § 
1117(a)(2)(B) (West 2002); See also 38 U.S.C.A. §§ 1117, 1118 
(West 2002); Veterans Education and Benefits Expansion Act of 
2001, Public Law 107-103, 115 Stat. 976 (2001). Pursuant to 
VAOPGCPREC 7-2003, where the law or regulation changes after 
a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant normally applies, 
absent Congressional intent to the contrary.

The veteran's DD Form 214 shows that he was awarded the 
Southwest Asia Service Medal and Kuwait Liberation Medal 
among other awards and decorations.  Thus, the Board finds 
that the veteran had active military service in the Southwest 
Asia theater of Operations and is a Persian Gulf War veteran.  
See 38 C.F.R. § 3.317(d).  The veteran has claimed that he 
has headaches, right hand tremors, and left-sided numbness 
which are related to service in the Persian Gulf.  Following 
a review of the medical evidence, however, the Board finds 
that the record does establish a current undiagnosed illness, 
or a medically unexplained chronic multi-symptom illness such 
as chronic fatigue syndrome, fibromyalgia, and irritable 
bowel syndrome to warrant the presumption of service 
connection.  

Service treatment records include June 1988 enlistment and 
May 1992 separation examination reports.  Clinical treatment 
records were not associated with the veteran's claims file.  
The veteran's enlistment and separation examinations do not 
reflect any complaints, diagnoses, or treatment relating to 
headaches, tremors, or left sided numbness during the 
veteran's time in service.  

VA treatment records show that the veteran has complained of 
severe, recurrent headaches, diagnosed as migraines; right 
hand tremors; and left-sided numbness and weakness.  (See VA 
Treatment Reports dated from April 2005 to May 2007.)  

During a June 2003 neurologic evaluation, the veteran was 
assessed with atypical headache.  A July 2003 note shows that 
a MRI and MRA were reviewed and were found to be normal.  
There was no evidence of brain tumor or aneurysm.  The 
veteran had some evidence in favor of a migraine.  A July 
2003 neurological note indicates that the veteran started 
having headaches in the right frontal area associated with 
nausea with a sudden onset about six weeks prior.  An April 
2005 note indicates that the veteran's headaches were 
accompanied by episodes of blurred vision and numbness in the 
left arm and leg.  There was no weakness on examination at 
that time.  The veteran was assessed with chronic headaches 
and stress disorder. 

During a June 2005 VA examination, the veteran reported that 
he did not have any medical problems in service except for 
minor scratches or bruises.  He reported the onset of 
headaches six or seven years prior.  He reported that three 
years prior, he started having tingling in the left upper 
extremity and left leg and felt weakness on the left side.  
The veteran had been evaluated by a VA neurologist.  MRIs and 
MRAs were completed with no definitive diagnosis except 
migraine headaches.  MRIs were negative.  The veteran also 
reported that four or five months prior he started to have 
fine tremors in the right hand.  

On physical examination, the veteran's nervous system was 
grossly intact.  Motor function was intact without any 
weakness or atrophy.  Upper extremities reflexes revealed 
hyper exaggerated biceps, triceps, and brachialis reflexes on 
the left side.  On the right upper extremity, reflexes were 
normal.  Lower extremities reflexes, patellar reflexes, and 
ankle reflexes were normal and symmetrical on both sides.  
Sensory function was intact in both upper and both lower 
extremities.  There were fine tremors of the right hand 
noticed.  The examiner noted MRI and MRA findings.  The 
veteran was seen at the VA neurology clinic in June 2003 and 
July 2003 with a diagnosis of possible migraine headaches.  
The VA examiner diagnosed the veteran with (1) migraine 
headaches, (2) a history of tingling of the left upper 
extremity and left lower extremity with a normal examination 
and no sensory or motor deficit, and (3) fine tremors of the 
right hand of unknown etiology, not related to Gulf War 
illness.  

During an August 2005 neurological consult, the veteran 
reported that his headaches started four to five years prior.  
In August 2005 treatment reports, the veteran indicated that 
headaches were accompanied by nausea, left side numbness, and 
blurry vision.  An October 2006 report shows that the veteran 
related left-sided numbness and periodic weakness.  He also 
reported falls due to left leg weakness.  Objectively, the 
physician found that the veteran was in excellent physical 
shape.  He did have a resting tremor in this right hand.  He 
had symmetrical deep tendon reflexes.  The veteran was 
diagnosed with left hemi numbness and periodic weakness 
including the face, arm, and leg; headache, better on 
Topamax; anxiousness; and right hand resting tremor.  VA 
treatment notes dated in 2007 show continued complaints of 
headaches and left-sided weakness.  A May 2007 neurological 
note reflects a diagnosis of migraines. 

The veteran is not shown to have an undiagnosed illness or 
qualifying chronic disability within the meaning of 38 
U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  The veteran's claimed 
right sided headaches have been diagnosed as migraines.  The 
veteran does not have medical diagnosis associated with his 
complaints of left-sided numbness.  MRI and MRA evidence and 
objective neurological examinations were within normal 
limits.  Medical evidence of record does not show that the 
veteran's left-sided numbness is due to an undiagnosed 
illness or medically unexplained chronic multi-symptom 
illness such as chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome.  See 38 U.S.C.A. § 1117 and 38 
C.F.R. § 3.317.  Similarly, although VA treatment records 
show that the veteran has a right hand resting tremor, right 
hand tremors are not shown to be due to an undiagnosed 
illness or qualifying chronic disability.  Id.  A June 2005 
VA examiner stated that right hand tremors were of unknown 
etiology and were not related to Gulf War illness.  The 
medical evidence does not attribute the veteran's current 
symptomatology to an undiagnosed illness related to the 
veteran's Persian Gulf service.  Thus, the Board finds that 
service connection based on the provisions that contemplate 
qualifying chronic disability due to undiagnosed illness is 
not warranted.

The Board has considered whether service connection is 
warranted on a direct basis.  The veteran's migraines, right 
hand tremors, and left-sided numbness are not shown to have 
been incurred in service.  Service treatment records were 
negative for complaints related to migraines, right hand 
tremors, and left-sided numbness.   During a June 2005 VA 
examination, the veteran reported that he did not have any 
medical problems in service except for minor scratches or 
bruises.   Based on the veteran's reports during his VA 
examination and in his VA treatment reports, it appears that 
the onset of his claimed headaches was sometime between 1998 
and 2003, several years after his separation from service.  
During the June 2005 VA examination, the veteran also 
reported that left-sided numbness had is onset three years 
prior and right hand tremors started four or five months 
prior to the examination date.  Finally, there is no medical 
evidence of record which relates the veteran's claimed 
disabilities to service.  As such, the Board finds that 
service connection on a direct basis is not warranted. 

The Board has considered the assertions advanced by the 
veteran in connection with his current claim.  The Board 
acknowledges the veteran's belief that he his headaches, 
right hand tremors, and left-sided numbness are related to 
service.  The Board emphasizes, however, that the claim turns 
primarily on the medical evidence in this case and the 
veteran simply is not competent in this case to render a 
probative medical opinion on such a matter.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1991). See also Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995) (citing Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993)).  In this case, the veteran does not have a 
have an undiagnosed illness or qualifying chronic disability 
to which his symptoms have been attributed.  

The veteran is not shown to have a qualifying chronic 
disability due to undiagnosed illness.  Migraines, right hand 
tremors, and left-sided numbness are not shown to have been 
incurred in service.  Thus, the Board finds that service 
connection is not warranted. 

C. Conclusion

The veteran has current migraines, right hand tremors, and 
complaints of left-sided numbness.  However, the record 
provides no competent evidence showing that such disabilities 
were incurred or aggravated in service, and competent medical 
evidence does not show that such disabilities are a sign or 
symptom of an undiagnosed illness related to the veteran's 
military service.  Therefore, the Board concludes the 
preponderance of the evidence is against finding that the 
veteran has migraines, right hand tremors, and left-sided 
numbness etiologically related to active service.   The 
appeal is accordingly denied.  In making this determination, 
the Board has considered the provisions of 38 U.S.C.A. § 
5107(b) regarding benefit of the doubt, but there is not such 
a state of equipoise of positive and negative evidence to 
otherwise grant the veteran's claim.


ORDER

Service connection for migraines, claimed as right sided 
headaches, is denied.

Service connection for right hand tremors is denied.

Service connection for left-sided numbness is denied.



____________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


